Citation Nr: 0427136	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training from April 1977 to July 1977 and had additional 
military reserve service until December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated September 30, 2003, 
which vacated a May 2003 Board decision and remanded the case 
for additional development.  The issue initially arose from a 
December 1997 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2001, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
Board remanded the case for additional development in March 
2004.

In correspondence received by the Board dated September 16, 
2004, the veteran, among other things, expressed disagreement 
with a denial of service connection for post-traumatic stress 
disorder (PTSD).  As the requirements for a valid notice of 
disagreement provide, generally, that notice must be received 
by the RO from which the rating decision was issued, this 
matter is referred to the RO for appropriate action.  See 
38 C.F.R. § 20.300 (2003).  The Board notes, however, that 
the veteran's attorney in correspondence dated May 14, 2004, 
has, in essence, raised an additional claim for secondary 
service connection for a back disorder as a result of a 
psychiatric disorder.  It is significant to note that a 
pending service connection claim concerning the issue of a 
psychiatric disorder, including PTSD, may thus affect the 
present issue perfected on appeal.  The United States Court 
of Appeals for Veterans Claims (Court) has held that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  These matters are 
referred to the RO for appropriate action.

The case has been advanced on the docket.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required .


REMAND

A review of the record reveals that on September 16, 2004, 
the veteran submitted additional documents pertinent to the 
issue on appeal.  As agency of original jurisdiction (AOJ or 
RO) consideration has not been waived, the Board finds the 
case must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following:

After completion of any additional 
development deemed necessary, the claim 
should be reviewed in light of all 
additional evidence received since the 
August 2004 supplemental statement of the 
case (and in particular the evidence 
received by the Board).  If the benefit 
sought remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




